Citation Nr: 0929144	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right ankle  osteoarthritis with nonunion of the talus 
prior to April 15, 2009.  

2.  Entitlement to a disability rating in excess of 20 
percent for a right ankle osteoarthritis with nonunion of the 
talus from April 15, 2009.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1996 to 
December 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The matter has since been 
transferred to the jurisdiction of the RO in Montgomery, 
Alabama.  

The Board notes that during the pendency of this appeal, a 
May 2009 rating decision granted a 20 percent disability 
rating, from April 15, 2009, for the Veteran's right ankle 
disability.  The Veteran has not withdrawn his claim and is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Prior to April 15, 2009, the Veteran's right ankle 
osteoarthritis with nonunion of the talus was manifested by 
X-ray evidence of arthritis and some limitation of motion; 
limited motion was not marked or moderate.  

2.  From April 15, 2009, the Veteran's right ankle 
osteoarthritis with nonunion of the talus was not manifested 
by ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, 
and no greater, for right ankle osteoarthritis with nonunion 
of the talus, prior to April 15, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5003 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for right ankle osteoarthritis with nonunion of the 
talus, from April 15, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for a 
right ankle disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He was also afforded multiple formal VA 
examination, the most recent in April 2009.  

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Traumatic arthritis substantiated by X-ray findings, under 
Diagnostic Code 5010, is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  According to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  Id.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, x-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings will not be combined with ratings based on limitation 
of motion.  Id.

Under Diagnostic Code 5271, a 10 percent disability rating is 
for assignment for moderate limitation of ankle motion and a 
20 percent evaluation for marked limitation of ankle motion.  
A 20 percent disability rating is the highest possible 
schedular rating under Diagnostic Code 5271.  Higher 
disability ratings of 30 and 40 percent are possible under 
Diagnostic Code 5270 with evidence of ankylosis.

Normal motion of the ankle is described as dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II. 

Merits of the Claim
 
The Veteran essentially contends that his right ankle 
disability is more severe than indicated by his initial, 
noncompensable disability rating granted from December 2, 
2005, and the 20 percent disability rating granted from April 
15, 2009.  

The Veteran's service treatment records generally indicate 
that the Veteran was seen for a right abnormal talus, as 
indicated in an April 2005 consult.  The examiner found his 
right ankle to demonstrate excellent range of motion of the 
tibiotalar articulation; however, talar motion significantly 
decreased with valgus eversion compared to the contralateral 
side and limited varus.  There was no significant limitation 
with forefoot abduction and adduction.  He did have decreased 
plantar flexion, with some discomfort at extreme of plantar 
flexion, compared to the contralateral side, with posterior 
pain.

The April 2005 examiner found X-rays to reveal an abnormality 
involving the posterior talar process, possibly consistent 
with an ostrygonum talar degenerative change.  The examiner's 
computed tomography (CT) scan review also indicated a 
nonunited fracture involving the posterior process of the 
talus and associated significant subchondral cyst formation 
and secondary degenerative arthritis of the subtalar joint 
and predominantly the posterior facet.  The examiner found 
osteoarthritis, secondary to a remote process talus fracture 
nonunion.  

A VA examination was provided to the Veteran in September 
2005.  The Veteran reported right ankle pain following a 
twisting injury in 2004.  He managed the condition himself 
with ice and rest, when possible.  The condition did not 
interfere with his posture or gait.

The September 2005 VA examiner found the Veteran's 
dorsiflexion to be from 0 to 20 degrees and his plantar 
flexion to be from 0 to 45 degrees.  The range of motion 
occurred without restriction or pain.  The Veteran was steady 
standing on the right foot, with the left elevated.  Pain, 
weakness, lack of endurance, fatigue, and incoordination did 
not impact further on the range of motion after repetitive 
use.  

A September 2005 VA X-ray found the Veteran to have a normal 
right ankle, with no pathology identified on physical 
examination to render a diagnosis.  

A November 2005 private medical consult by Dr. S.B.D., shows 
that the Veteran reported that his ankle would swell after 
physical activity and that uneven terrain caused pain.  The 
examiner found the Veteran's right ankle to reveal fairly 
good active range of motion, with dorsiflexion, plantar 
flexion, inversion, and eversion.  He did have some 
tenderness, with passive inversion and eversion of the 
hindfoot, as well as very mild tenderness to palpation along 
the talus on the medial side.  He had stable to talar drawer 
testing and a negative talar tilt test.  He seemed 
neurovascularly intact distally and had muscle strength of 
5/5.  His sensation to light touch and pinprick was intact.  
He walked with a nonantalgic gait.  Dr. S.B.D. found x-rays 
to show some degenerative change in the subtalar joint of the 
right foot, but otherwise no bone destructive lesions, 
fractures or loose bodies.  The examiner found the Veteran to 
have posttraumatic arthritis of the subtalar joint of the 
right foot.  

A letter from The Orthopedic Center, received in July 2006, 
reported that the Veteran used a foot orthosis and had post 
traumatic arthritis from a previous fracture of his talus.  
The orthosis was to stabilize the subtalar joint and help 
reduce swelling and inflammation.  

Another VA examination was provided to the Veteran in January 
2007.  The examiner found the Veteran's range of motion to 
include 20 degrees extension, 45 degrees flexion, 30 degrees 
eversion, 20 degrees inversion, and subtalar motion to be 
quite good.  There was no anterior draw sign or tenderness or 
swelling, or other acute or chronic inflammatory signs about 
the ankle joint.  There was also no increased limitation of 
motion due to weakness, fatigability, or incoordination 
during the examination and repetitive use was not an issue.  

The January 2007 VA examiner found him to have a fracture of 
the extreme posterior projection of the talus, not involving 
the joint surface of the dome of the talus, with minimal 
displacement.  His ankle was treated conservatively, but was 
still a source of pain in the ankle joint.  

A final VA examination was provided to the Veteran in April 
2009.  The Veteran reported a chronically painful ankle, with 
increased pain on activity.  The examiner found join 
tenderness and pain at rest.  There was no ankle instability, 
tendon abnormality, or angulation.  There was no objective 
evidence of pain with active motion.  Right dorsiflexion was 
0 to 4 degrees and plantar flexion from 0 to 30 degrees.   
There was no objective evidence of pain or additional 
limitations following repetitive motion.  

The April 2009 VA examiner diagnosed the Veteran with 
posterior talar impingement syndrome.  The Veteran had right 
ankle pain and swelling with activity.  He had decreased 
mobility and pain and affected his usual daily activities.  
It had no affect on his ability to feed, bathe, dress, 
toilet, or groom.  It had a mild effect on his chores, 
shopping, recreation, travelling, and driving.  It had a 
moderate effect on his ability to exercise and a severe 
effect on his ability to take part in sports.

Prior to April 15, 2009, the Veteran's right ankle motion was 
not moderately limited, such that a 10 percent disability 
rating would be warranted under Diagnostic Code 5271.  The 
September 2005 VA examiner found the Veteran's dorsiflexion 
to be from 0 to 20 degrees and his plantar flexion to be from 
0 to 45 degrees.  Although the January 2007 VA examiner did 
not provide measurements of his dorsiflexion or plantar 
flexion, the examiner did find that the Veteran's subtalar 
motion was quite good.

However, the record does indicate that the Veteran was 
diagnosed with posttraumatic arthritis prior to April 15, 
2009.  The November 2005 private medical consult, provided by 
Dr. S.B.D., found the Veteran's right ankle to reveal fairly 
good active range of motion, with dorsiflexion, plantar 
flexion, inversion, and eversion.  The Veteran had some 
tenderness, with passive inversion and eversion of the 
hindfoot, as well as very mild tenderness to palpation along 
the talus on the medial side.  The examiner found the Veteran 
to have posttraumatic arthritis of the subtalar joint of the 
right foot.  Dr. S.B.D. similarly found X-ray evidence of 
degenerative change in the subtalar joint of the right foot.  

As previously discussed, traumatic arthritis substantiated by 
X-ray findings is to be rated as degenerative arthritis under 
Diagnostic Code 5003, on the basis of limitation of motion.  
However, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Neither 
the VA examiners nor the Veteran's private medical examiners, 
prior to April 2009, found the Veteran to have a decreased 
range of motion, such that a 10 percent rating would apply.  
However, the record does indicate objective evidence of some 
limitation of motion for the right ankle.  For example, 
during service, the April 2005 consult noted some limitation 
of motion and pain.  Additionally, the July 2006 letter from 
The Orthopedic Center noted that the Veteran required a foot 
orthosis to help reduce swelling and inflammation.  
Furthermore, the Veteran has repeatedly reported that he has 
pain with use of his ankle.  The record thus indicates that 
the Veteran has some limitation of motion, for a compensable, 
10 percent disability rating, under Diagnostic Code 5003.

Prior to April 15, 2009, the record did not indicate that the 
Veteran's range of motion was so limited as to warrant 
compensation under Diagnostic Code 5271.  The April 2009 VA 
examination, however, found the Veteran's right dorsiflexion 
to be 0 to 4 degrees and plantar flexion from 0 to 30 
degrees.  From April 15, 2009, the Veteran was granted a 20 
percent disability rating, in a May 2009 rating decision, 
which is the maximum schedular rating possible under 
Diagnostic Code 5271, for marked limitation of ankle motion.  
A 20 percent rating is the highest possible schedular rating 
under Diagnostic Code 5271.  Higher disability ratings of 30 
and 40 percent are possible under Diagnostic Code 5270 with 
evidence of ankylosis; however, there is no evidence of 
ankylosis in the medical records.

Therefore, given evidence of some limitation of motion in 
addition to X-ray evidence of arthritis of record prior to 
April 15, 2009, the Board finds that the evidence is at least 
at equipoise to grant the Veteran an initial 10 percent 
disability rating for his right ankle disability.  However, 
given that the Veteran has already been granted the maximum 
schedular rating, of 20 percent, for limitation of motion, 
under Diagnostic Code 5271, and the lack of any evidence of 
ankylosis, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a disability 
rating in excess of 20 percent from April 15, 2009.  As noted 
above, the evidence has never shown that the Veteran has 
ankylosis of the right ankle so that a potentially higher 
disability rating under Diagnostic Code 5270 from April 15, 
2009, would not be warranted.

Additionally, regulations concerning functional loss are not 
applicable to increase the disability rating where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the Veteran's 
situation.  See VAOPGCPREC 36-97 (holding that consideration 
must be given to the extent of disability under 38 C.F.R. §§ 
4.40 and 4.45 "when a Veteran has received less than the 
maximum evaluation" under Diagnostic Code 5293); see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Remand for the 
Board to consider functional loss due to pain was not 
appropriate where the claimant was already receiving the 
maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because the Veteran is receiving the maximum 
schedular evaluation under Diagnostic Code 5271, an increased 
disability rating based on functional loss is not available.  
As such, a higher disability rating based on functional loss 
due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.

Therefore, the preponderance of the evidence is against an 
initial disability rating in excess of 10 percent prior to 
April 15, 2009, or in excess of 20 percent from April 15, 
2009.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  Board finds 
that no exceptional or unusual factors are in evidence, such 
as marked interference with employment or frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.   


ORDER

Prior to April 15, 2009, entitlement to an initial 
compensable disability rating of 10 percent, and no more, for 
right ankle osteoarthritis with nonunion of the talus is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

From April 15, 2009, a disability rating in excess of 20 
percent for right ankle  osteoarthritis with nonunion of the 
talus disability is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


